     Case 3:19-cv-02478-JLS-BGS Document 26 Filed 01/06/21 PageID.215 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARCHI’S ACRES, INC., a California                Case No.: 19-CV-2478 JLS (MSB)
      corporation; and ARCHIPLEY’S
12
      FAMILY FARM, INC., a California                  ORDER GRANTING MOTION FOR
13    corporation,                                     APPROVAL OF SUBSTITUTION
                                     Plaintiffs,       AND WITHDRAWAL OF COUNSEL
14
15    v.                                               (ECF No. 25)
16    WHOLE FOODS MARKET SERVICE,
      INC., a Delaware corporation; WHOLE
17
      FOODS MARKET CALIFORNIA, INC.,
18    a California corporation; and DOES 1–50,
      inclusive,
19
                                   Defendants.
20
21
22         Presently before the Court is Defendants Whole Foods Market Service, Inc. and
23   Whole Foods Market California, Inc.’s Motion for Approval of Substitution and
24   Withdrawal of Counsel, (ECF No. 25). Defendants request that Lee H. Roistacher and
25   Garrett A. Smee be withdrawn as counsel. Defendants have retained new counsel at the
26   law offices of Brockman Bennett Quayle and will be represented by Matthew E. Bennett.
27   ///
28   ///

                                                   1
                                                                            19-CV-2478 JLS (MSB)
     Case 3:19-cv-02478-JLS-BGS Document 26 Filed 01/06/21 PageID.216 Page 2 of 2



 1         Pursuant to Civil Local Rule 83.3(f)(2)-(3) and good cause appearing, the Court
 2   GRANTS the Motion. The Clerk SHALL update the docket to reflect the withdrawal and
 3   substitution.
 4         IT IS SO ORDERED.
 5   Dated: January 6, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         19-CV-2478 JLS (MSB)
